DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 02/12/2021.
Claims 1 and 4 have been amended.   Overall, claims 1-12 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings were received on 03/07/2019.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claims 8 and 12, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. The following limitations are “ wherein the hollow screw serves as a fluid channel for the oil conducted to the heat exchanger and/or the oil conducted from the heat exchanger back into the housing” recited in claim 8 (see page 4, lines 3) (emphasis added) and “a thermostat and an open-loop and/or closed-loop control device” recited in claim 12 (see page 4, lines 3) (emphasis added). The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.
	For the purpose of this Office action, the claims 8 and 12 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yamamoto et al. (Yamamoto) (U.S. Patent Application Publication Number 2010/0233006A1).   	Regarding claim 1, as shown in Figs. 1-5, Yamamoto discloses a screw compressor (10 -see page 5, para. [0060]) for a utility vehicle, comprising: a housing14, wherein the housing is filled with oil 61, 62; at least one pair of compressor screws 21which are mounted in the housing and which serve for compressing air which is fed to the screw compressor (see page 2, para. [0015]); and a heat exchanger 88 (see page 4, para. [0038], para.[0043], lines 1-6), wherein the heat exchanger 88 is mounted directly on the housing 14 of the screw compressor in an assembled state, by which heat exchanger 88, a temperature of the oil contained in the housing is regulatable, wherein, via the heat exchanger mounted directly on the housing of the screw compressor, the oil 62 (see page 3, para. [0026]) is introducible directly from the housing of the screw compressor into the heat exchanger 88 (see page 4, para. [0038]).   
	Note that, “for a utility vehicle” is an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 9, Yamamoto discloses wherein the heat exchanger is water-cooled 88 (see page 4, para. [0038]-para. [0039]).     
	Regarding claim 12, Yamamoto discloses further comprising: a thermostat (see page 5, para. [0057]) and an open-loop and/or closed-loop control device (91, 92, 93 – see page 4, para. [0039]) by which the oil temperature of the oil situated in the housing is monitored and set to a set point value (see page 4, para. [0043]-para. [0044]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kametani et al. (Kametani) (Publication Number JP04-314991) in view of Yamamoto.
	Regarding claim 1, as shown in Figs. 1-13, Kametani discloses  a screw vacuum pump for a utility vehicle, comprising: a housing 2, wherein the housing is filled with oil 13; at least one pair of compressor screws 1 which are mounted in the housing 2 and which serve for compressing air which is fed to the screw compressor; and a heat exchanger 15, 16 (see page para. [0014], para. [0016]  and para. [0022] of the English Translation), wherein the heat exchanger 15, 16 is mounted directly on the housing of the screw compressor in an assembled state, by which heat exchanger 15, 16 a temperature of the oil contained in the housing 2 is regulatable (see page 3, lines 1-3, para. [0010] and para. [ 0040]), wherein, via the heat exchanger mounted directly on the 
	Yamamoto teaches a screw vacuum pump 10 being a screw compressor  (see page 5, para. [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the screw compressor, as taught by Yamamoto in the Kametani apparatus, since the use thereof would have depended on being used for a particular purpose to efficiently cool the lubricating oil of a screw-type fluid machine, prevent vibration and noise in the screw-type fluid machine/compressor regardless the rotation speed of the rotary shafts and extend the life of the screw-type fluid machine element/compressor.
	Additionally, it would have been obvious to one of ordinary skill then to have substituted the screw vacuum pump of Kamatani for the screw compressor of Yamamoto to achieve the predictable result of compressing refrigerant.
The results are predictable as provide a screw-type fluid machine capable of adjusting the temperature of the lubricant oil in accordance with the running state of the screw-type fluid machine/screw compressor and preventing the vibration and noise in the screw-type fluid machine/compressor regardless the rotation speed of the rotary shafts .
	Note that, “for a utility vehicle” is an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   

	Regarding claim 9, Kametani discloses wherein the heat exchanger is water-cooled  15 (see Figs. 1-2 and 5-13 - see para. [0014], and para. [0021] of the English Translation).     
	Regarding claim 11, Kametani discloses wherein the heat exchanger is air-cooled 41 (see Fig. 11 and para. [0034] of the English Translation).
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hasegawa et al. (Hasegawa) (Publication Number JP 2010-138881).      
	Yamamoto discloses the invention as recited above; however, Yamamoto fails to disclose the heat exchanger being water-cooled by a water-antifreeze mixture.   
	Hasegawa teaches wherein the heat exchanger is water-cooled by a water-antifreeze mixture (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the heat exchanger being water-cooled by a water-antifreeze mixture, as taught by Hasegawa in the Bauer apparatus, since the use thereof would have provide a screw compressor capable of obtaining energy saving effects higher than ever before while preventing the generation of condensed water.   
6.    Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kametani et al. (Kametani) (Publication Number JP 2005-048593).   
	Yamamoto discloses the invention as recited above; however, Yamamoto fails to disclose the heat exchanger being air-cooled.    
	Kametani teaches wherein the heat exchanger is air-cooled (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
7.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
9.	The applicants’ cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.
10.	The applicants’ amendment filed on 02/12/2021 has been fully considered.
	- Since the applicants failed to traverse the rejection of claims 8 and 12 based on the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action mailed on 11/13/2020, it is presumed that applicant has acquiesced the rejection.
	- Applicants’ arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection as discussed above.
	
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746